Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 3, 7 – 8, 10, and 19 is/are rejected under 35 U.S.C. 103 as obvious over Van Gompel (US 4940464) in view of Betts (US 20090266733) in view of Standard Tables of Body Measurements for Adult Female Misses Figure Type, Size Range 00-20 (Designation: D5585 – 11; Published August 2011; https://compass.astm.org/download/D5585.18218.pdf;  hereinafter “ASTM D5585-11”).
Regarding claim 1, Van Gompel discloses a number of disposable absorbent article embodiments (c. 1: 9 – 12 and c. 2: 15) comprising a topsheet (88), a backsheet (90), an absorbent core (92), an elasticized and contracted flap (6 and 8, which are elasticized and contracted via stretchable members, e.g. 18; see c. 3: 19 – 25, c. 3: 34 – 39, c. 4: 54 – 59, c. 5: 33 – 38; note also additional embodiments such as Fig. 6 and c. 10: 20 - 34), a pair of side seams (30, 32), and a Product Length-to-Hip silhouette from about 0.9 to 0.5 (see c. 4: 7 -11, which immediately envisions, as one example, a total length of 12 inches and hip width of 12 inches; such a product would have a Product Length-to-Hip silhouette of 0.5 with a product length of 6 inches and product hip width of 12 inches; Examiner notes that the length and hip dimension provided in the cited passage should be read as corresponding to dimensions in a relaxed state of the article because finished dimensions are measured while the article is in a relaxed state throughout the specification; see, for example, claim 2 and c. 10: 52 – c. 11: 2; however, assuming arguendo that the measured dimensions such as the hip dimension were not measured in a relaxed state, the article would still meet the length-to-hip silhouette given the stretchability of the material; for example, c. 10: 52 – c. 11: 2 discloses that the hip material may have an elasticity of 10% or 50%, which would scale the discussed length-to-hip silhouette of 0.5 to 0.55 or 0.75, respectively; other dimensions immediately envisioned by Van Gompel also meet the length-to-hip silhouette, such as an article having a total length of 20 inches, hip width of 15 inches, and thus silhouette of 0.67).
However, without admitting otherwise, if Applicant is not fully convinced that Van Gompel anticipates the claimed Silhouette, it also would have been obvious to one of ordinary skill in the art to modify the article to have a length-to-hip silhouette of 0.9 to 0.5 based on the teachings of Van Gompel. Van Gompel discloses changing the hip width to fit a large range of users (c. 10: 53 – 57), including users who may have smaller or larger sized torsos/hips (c. 10: 27 – 34). Van Gompel discloses that a correspondingly modified absorbent garment could shorten the dimensions of the hip width but otherwise “would be the same” (see c. 10: 27 – 31), and that “the garment of the present invention is designed to fit a large range of sizes merely by changing the dimensions of elastic side panels” dictating the hip width (see c. 10: 53 – 57). The accommodation of users having smaller or larger sized hips through a change in the hip width, while keeping the article otherwise the same, predictably results in a change in the length-to-hip silhouette. As such, it would have been obvious to one of ordinary skill in the art that modifying the length-to-hip silhouette would result in the design of a garment to fit a large range of users. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize Van Gompel within Applicant's claimed silhouette for the benefit of accommodating users having different anatomies. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
However, Van Gompel does not disclose an array of packages comprising two or more different sizes of disposable absorbent articles, the array comprising: a first package comprising a first disposable absorbent article, the first absorbent article comprising a first topsheet, a first backsheet, a first absorbent core, an elasticized and contracted flap, and a first pair of side seams, the first absorbent article being a first size and in closed form; a second package comprising a second disposable absorbent article, the second absorbent article comprising a second topsheet, a second backsheet, a second absorbent core and a second pair of side seams, the second absorbent article being a second size and in closed form; wherein the second size is larger than the first size; wherein the first package and the second package are in the same array. Nonetheless, Betts discloses an array of packages [0010] comprising two or more different sizes of disposable absorbent articles [0010, 11, 42, 43], the array comprising: a first package [0010, 11, 42, 43] comprising a first disposable absorbent article, the first absorbent article comprising a first topsheet, a first backsheet, a first absorbent core, an elasticized and contracted flap, and a first pair of side seams, and in closed form (one of ordinary skill in the art would understand this to be from the article of Van Gompel), the first absorbent article being a first size [0010, 11, 42, 43]; a second package comprising a second disposable absorbent article, the second absorbent article comprising a second topsheet, a second backsheet, a second absorbent core and a second pair of side seams, the second absorbent article being in closed form (article of Van Gompel) and a second size [0010, 11, 42, 43]; wherein the second size is larger than the first size [0010, 11, 42, 43]; wherein the first package and the second package are in the same array [0010]. Examiner notes that, upon combining Van Gompel with Betts, the combined references render obvious an Array Average Product Length-to-Hip Silhouette of adult incontinence disposable absorbent articles of a first and a second package of the at least two packages is from about 0.9 to about 0.5 because Van Gompel immediately envisions and/or renders obvious numerous embodiments within the claimed range (see discussion above). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the articles disclosed in Van Gompel with the packaging/array of Betts for the benefit of making it easier for a caregiver or user to select a design from a variety of configurations that matches a particular wearer’s needs [0007].
However, Van Gompel in view of Betts does not disclose wherein the second absorbent article has one or more of: (a) a larger Relaxed Product Length than the first absorbent article; and (b) a larger Relaxed Product Hip Width than the first absorbent article; wherein a Product Length-to-Hip Silhouette of the second absorbent article is equal to or less than a Product Length-to-Hip Silhouette of the first absorbent article. Nonetheless, ASTM D5585-11 discloses a standard table of body measurements for adult female misses, wherein, for example, the person may shift from one size to another without gain in height. D5585-11 identifies increases and decreases at different rates in specific areas (introduction, page 1). As such, D5585-11 discloses anatomies having different sizes, such as a first and second size, wherein the second size is larger than the first size (see table 1, sizes 10 and 12, respectively); wherein the second size has one or more of: (a) a larger size that would correspond to Relaxed Product Length than the first size (crotch length; see sizes 10 and 12 in table 1 and 6.2.40); and (b) a larger size that would correspond to a Relaxed Product Hip Width than the first size (hip/seat girth - curvy; see sizes 10 and 12 in table 1 and 6.2.11); wherein a Length-to-Hip Silhouette of the second anatomy is equal to or less than a Length-to-Hip Silhouette of the first anatomy (anatomical ratio of second anatomy is 0.63 and first anatomy is 0.64). Therefore, upon combining the teachings of anatomical increases and decreases at different rates at the crotch versus the hip in D-5585-11, with Van Gompel’s teaching that different anatomies can be fitted by changing the dimensions of the product (c. 10: 53 – 56), Van Gompel in view of D-5585-11 renders obvious a larger size product with the claimed differences in Relaxed Product Length and Relaxed Product Hip Width, along with the claimed equal or less Product Length-to-Hip Silhouette. Therefore, according to the teachings of D-5585-11, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the articles of Van Gompel in view of Betts with the claimed differences between the sizes, for the benefit of an array that appropriately meets different anatomies.
2. The array of packages of claim 1, wherein at least one of the first and second absorbent articles has a Relaxed Product Length less than about 250 mm and greater than about 190 mm (c. 4: 6 – 11; see above).  
3. The array of packages of claim 1, wherein the array further comprises a third package comprising a third disposable absorbent article, wherein the third absorbent article has one or more of.  
(a) a larger Relaxed Product Length than the second absorbent article; (b) a larger Relaxed Product Hip Width than the second absorbent article; wherein the third package has a Product Length-to-Hip Silhouette equal to or less than the Product Length-to-Hip Silhouette of at least one of the first and second absorbent articles (package corresponding to size 14 in table 1, which would have an anatomical silhouette of 0.62; see arguments above).  
7. The array of packages of claim 3, wherein the Product Length-to-Hip Silhouette of the third package is less than the Product Length-to-Hip Silhouette of each of the first and second absorbent articles (see above).  
8. The array of packages of claim 3, wherein the Product Length-to-Hip Silhouette of the third package is less than the Product Length-to-Hip Silhouette of the first absorbent article, but greater than the Product Length-to-Hip Silhouette of the second absorbent article (it would have been obvious to provide such a modification because it is considered an obvious change in size, shape, or proportion of the articles to fit a particular group of wearers; see MPEP 2144.04 IV (A)-(B)).  
10. The array of packages of claim 2, wherein an Array Average Product Length-to-Hip Silhouette of the first and second packages is from about 0.8 and 0.5 (see arguments above).  
Regarding claim 19, Van Gompel discloses a disposable adult absorbent article comprising a topsheet, a backsheet, an absorbent core, an elasticized and contracted flap, a pair of side seams, and a product length-to-hip silhouette from about 0.9 to about 0.5; wherein the adult incontinence disposable absorbent articles is in closed form (see above).  
However, Van Gompel does not disclose an array of packages comprising two or more different sizes of disposable absorbent articles, the array comprising: a first package comprising first disposable absorbent articles in closed form, wherein the first disposable absorbent articles each comprise a first topsheet, a first absorbent core, and a first pair of side seams, the first disposable absorbent articles being a first size, a second package comprising second disposable absorbent articles in closed form, wherein the second disposable absorbent articles each comprise a second topsheet, a second backsheet, a second absorbent core, and a second pair of side seams, the second disposable absorbent articles being a second size; a third package comprising third disposable absorbent articles; wherein the second size is larger than the first size, and the second absorbent articles having one or more of: (a) a larger Relaxed Product Length than the first absorbent articles; and (b) a larger Relaxed Product Hip Width than the first absorbent articles; wherein the third absorbent articles have one or more of:(a) a larger Relaxed Product Length than the second absorbent articles; and (b) a larger Relaxed Product Hip Width than the second absorbent articles; wherein a Product Length-to-Hip Silhouette of the second absorbent articles is less than a Product Length-to-Hip Silhouette of the first absorbent articles; wherein a Product Length-to-Hip Silhouette of the third absorbent articles is less than or equal to the Product Length-to-Hip Silhouette of the first absorbent articles and the Product Length-to-Hip Silhouette of the first absorbent articles; wherein the first, second, and third packages comprise the same brand name and/or sub-brand name. Nonetheless, Betts discloses an array of packages comprising two or more different sizes of disposable absorbent articles, the array comprising: a first package comprising first disposable absorbent articles in closed form, wherein the first disposable absorbent articles each comprise a first topsheet, a first absorbent core, and a first pair of side seams, the first disposable absorbent articles being a first size, a second package comprising second disposable absorbent articles in closed form, wherein the second disposable absorbent articles each comprise a second topsheet, a second backsheet, a second absorbent core, and a second pair of side seams, the second disposable absorbent articles being a second size (see above); a third package comprising third disposable absorbent articles (see Betts, [0010, 11, 42, 43]); wherein the second size is larger than the first size, wherein the first, second, and third packages comprise the same brand name and/or sub-brand name (see above). Examiner notes that, upon combining Van Gompel with Betts, the combined references render obvious an Array Average Product Length-to-Hip Silhouette of adult incontinence disposable absorbent articles of a first and a second package of the at least two packages is from about 0.9 to about 0.5 because Van Gompel immediately envisions and/or renders obvious numerous embodiments within the claimed range (see discussion above). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the articles disclosed in Van Gompel with the packaging/array of Betts for the benefit of making it easier for a caregiver to select a design from a variety of configurations that matches a particular wearer’s needs [0007].
However, Van Gompel in view of Betts does not disclose the second absorbent articles having one or more of: (a) a larger Relaxed Product Length than the first absorbent articles; and (b) a larger Relaxed Product Hip Width than the first absorbent articles; wherein the third absorbent articles have one or more of:(a) a larger Relaxed Product Length than the second absorbent articles; and (b) a larger Relaxed Product Hip Width than the second absorbent articles; wherein a Product Length-to-Hip Silhouette of the second absorbent articles is less than a Product Length-to-Hip Silhouette of the first absorbent articles; wherein a Product Length-to-Hip Silhouette of the third absorbent articles is less than the Product Length-to-Hip Silhouette of the first absorbent articles and the Product Length-to-Hip Silhouette of the second absorbent articles. Nonethless, ASTM D5585-11 discloses the second absorbent articles having one or more of: (a) a larger Relaxed Product Length than the first absorbent articles; and (b) a larger Relaxed Product Hip Width than the first absorbent articles (see above); wherein the third absorbent articles have one or more of:(a) a larger Relaxed Product Length than the second absorbent articles; and (b) a larger Relaxed Product Hip Width than the second absorbent articles (crotch length and hip/seat girth for size 14 in table 1); wherein a Product Length-to-Hip Silhouette of the second absorbent articles is less than a Product Length-to-Hip Silhouette of the first absorbent articles (see above); wherein a Product Length-to-Hip Silhouette of the third absorbent articles is less than the Product Length-to-Hip Silhouette of the first absorbent articles and the Product Length-to-Hip Silhouette of the second absorbent articles (anatomical ratio of third anatomy is 0.62, second anatomy is 0.63, and first anatomy is 0.64). Therefore, according to the teachings of D-5585-11, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the articles of Van Gompel in view of Betts with the claimed differences between the sizes, for the benefit of an array that appropriately meets different anatomies.

Claim(s) 4 - 5 is/are rejected under 35 U.S.C. 103 as obvious over Van Gompel (US 4940464) in view of Betts (US 20090266733) in view of Standard Tables of Body Measurements for Adult Female Misses Figure Type, Size Range 00-20 (Designation: D5585 – 11; Published August 2011; https://compass.astm.org/download/D5585.18218.pdf;  hereinafter “ASTM D5585-11”) in view of LaVon (US 20130072887).
Regarding claim 4, Van Gompel et. al. discloses the array of packages of claim 1. Lavon teaches utilizing substantially identical chassis for different sized absorbent articles (par. 200) and further teaches utilizing substantially identical chassis having the same chemical composition maximizes efficiency of the process (par. 204-205). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Gompel et. al. such that the first and second absorbent articles of the first and second packages comprise at least substantially identical chassis with regard to chemical composition, as taught by LaVon, to efficiently maximize the efficiency of the same production process and the same feed rolls to predictably produce absorbent articles differing only in size.
Regarding claim 5, Van Gompel et. al. discloses the invention as discussed above in claim 1. However, Van Gompel is silent as to wherein the first and second absorbent articles of the first and second packages comprise a chassis having identical cross-sectional dispositions in at least one of a front, back, or crotch region. LaVon teaches utilizing substantially identical chassis for different sized absorbent articles (par. 200) and further teaches utilizing identical cross-sectional dispositions in at least one of the front, back, or crotch region (par. 180-184). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Gompel such that the first and second absorbent articles of the first and second packages comprise chassis having identical cross-sectional dispositions in at least one of a front, back, or crotch region, as taught by LaVon, to efficiently maximize the efficiency of the same production process and the same feed rolls to predictably produce absorbent articles differing only in size.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as obvious over Van Gompel (US 4940464) in view of Betts (US 20090266733) in view of Standard Tables of Body Measurements for Adult Female Misses Figure Type, Size Range 00-20 (Designation: D5585 – 11; Published August 2011; https://compass.astm.org/download/D5585.18218.pdf;  hereinafter “ASTM D5585-11”) in view of Popp (US 20020173767).
Regarding claim 6, Van Gompel discloses the array of packages of claim 1, but does not disclose wherein at least one of the first and second pair of side seams are refastenably engaged. Popp teaches analogous prefastened and refastenable absorbent pants for adult incontinence (abstract; par. 2). Popp further teaches wherein at least one of a first and second pair of side seams 88 are refastenably engaged (par. 13, 98, 110-111; fig. 1). Popp further teaches that prefastened and refastenable products can be applied and/or removed either like a conventional diaper or like a conventional pant (par. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Gompel with at least one of a first and second pair of side seams 88 are refastenably engaged, as taught by Popp, because prefastened and refastenable products can advantageously be applied and/or removed either like a conventional diaper or like a conventional pant. 

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
With regard to claim 1 and dependents therefrom, Applicant argues that Van Gompel does not teach or suggest an absorbent article having the claimed Product Length-to-hip Silhouette from 0.9 to 0.5. The Examiner respectfully disagrees. Examiner relies on c. 4: 7 – 11 for disclosure of article dimensions. These dimensions are relaxed dimensions or dimensions measured from an article in a relaxed state, and this is clear upon reading the totality of Van Gompel. When referring to dimensions elsewhere in the specification, component measurements are taken in a relaxed state (see c. 10: l. 52 – c. 11: l. 2, and claim 2). For example, claim 2 states that the gathering means 46 has a “relaxed, attached length” up to 100% of the total length of said garment, and one must therefore deduce that the measured total length is measured in a relaxed state. Examiner notes that Applicant has not addressed Examiner’s arguments that the article would still meet the length-to-hip silhouette assuming, arguendo, that the dimensions are not measured in a relaxed state (see arguments on page 3).
With further regard to claim 1, Applicant argues that Van Gompel is not understood to recognize that the claimed Product Length-to-Hip Silhouette is a result effective variable that may be optimized in the manner asserted by the Office Action. However, the Office Action states that Van Gompel discloses changing the hip width to fit a large range of users, including users who may have smaller or larger sized torsos/hips. Van Gompel discloses that a correspondingly modified absorbent garment could shorten the dimensions of the hip width but otherwise “would be the same” (see c. 10: 27 – 31), and that “the garment of the present invention is designed to fit a large range of sizes merely by changing the dimensions of elastic side panels” dictating the hip width (see c. 10: 53 – 57, emphasis added). The accommodation of users having smaller or larger sized hips through a change in the hip width while keeping the article otherwise the same predictably results in a change in the length-to-hip silhouette. As such, it would have been obvious to one of ordinary skill in the art that modifying the length-to-hip silhouette would result in the design of a garment to fit a large range of users based on the disclosure of Van Gompel.
 With respect to Applicant’s arguments to claim 19 and dependents therefrom, it is noted that Van Gompel teaches and suggests the Product Length-to-Hip Silhouette values for the reasons discussed above.
With respect to Applicant’s further arguments to claim 1 and dependents therefrom on pages 10 - 11, the Examiner respectfully disagrees. Applicant argues that the combination of Van Gompel, Betts, and ASTM-D5585-11 is not understood to teach or suggest a Product Length-to-Hip Silhouette of a second absorbent article that is equal to or less than a Product Length-to-Hip Silhouette of a first absorbent article. Applicant argues that the Office Action commits error by equating measurements taken from a human body disclosed in ASTM-D5585-11 with the claimed measurements taken from a product. However, the Office Action states that Van Gompel in view of D-5585-11 renders obvious the claimed limitation upon combining the teachings of anatomical increases and decreases at different rates at the crotch versus hip found in D-5585-11, with Van Gompel’s teaching that different anatomies can be fitted by changing the dimensions of the product. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  For this reason, Van Gompel in view of Betts in view of 5585-11 also discloses the claimed array average product length-to-hip silhouette (please see rejection above).
Accordingly, for the reasons set forth above, the Examiner hereby maintains rejection to claims 1, 19, and dependents therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799